DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after December 13, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance

Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 8 and 15 are directed to blockchain-based payment withholding and agreement signing transaction submitted by a user to authorize a payment system to provide a payment withholding service for a payment order of the user in a third-party service system. Rice (US 2019/0392536 A1) discloses a computer-implemented method for blockchain-based payment withholding and agreement signing, comprising: publishing, by a blockchain node in a blockchain, a withholding agreement document of a payment system connected to a blockchain and a third-party service system to the blockchain, wherein the withholding agreement document comprises a withholding criterion defining a withholding parameter relative to a range (Figs. 1-9; ¶0010, ¶0044, ¶0046, ¶0047); hashing, by the blockchain node, the withholding agreement document to generate a hash value (¶0047); creating, by the blockchain node, a first smart contract associated with the withholding agreement document and publishing the first smart contract to the blockchain, wherein the first smart contract comprises a declaration of the tripartite verification logic and criterion verification logic  (Fig. 1-9; ¶0010, ¶0046, ¶0047); receiving, by the blockchain node, and from a user, an agreement signing transaction, wherein the agreement signing transaction comprises signing information of a tripartite agreement (Fig. 12; ¶0046, ¶0047, ¶0078);  identifying, by the blockchain node, the withholding agreement document of the payment system and the third-party service system on the blockchain, by invoking the tripartite verification logic in the first smart contract published on the blockchain (Fig. 12); creating, by the blockchain node, based on the signing information of the tripartite agreement, the tripartite agreement, wherein the tripartite agreement is associated with an authorization of  a payment withholding service for the user for a payment order, and publishing, by the blockchain node, the tripartite agreement to the blockchain (Fig. 12; ¶0078) and recording, by the blockchain node, the hash value in the verification success result (¶0047, ¶0052-¶0054, ¶0079). 
Lastly,  Tate (US 2010/0106651 A1) discloses receiving, by the blockchain node, a withholding transaction from the payment system connected to the blockchain, wherein the withholding transaction comprises withholding information of the payment order for the user in the third-party service system (¶0007, ¶0031, ¶0034); determining, by the blockchain  node, that the withholding information satisfies the withholding criterion in the withholding agreement document (¶0031, ¶0032, ¶0035); in response to determining that the withholding information satisfies the withholding criterion, determining, by the blockchain  node, that the tripartite agreement is published to the blockchain and that the tripartite agreement corresponds to the hash value  (¶0035) and in response to determining that the tripartite agreement is published to the [blockchain]  and that the tripartite agreement corresponds to the hash value, generating, by the blockchain  node, a verification success result, wherein the verification success result is associated with the authorization of the payment withholding service for the user for the payment order (Fig. 8; ¶0031, ¶0033, ¶0049).

However, the prior art does not teach nor fairly suggest neither singly nor in combination:
- generating, using a predetermined contract template, tripartite verification logic, wherein the predetermined contract template records generic logic used to verify the withholding agreement document, and wherein the tripartite verification logic is generated when the hash value is filled in the generic logic

Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEHRA RAZA whose telephone number is (571)272-8128. The examiner can normally be reached 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on (571) 272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZEHRA RAZA/Examiner, Art Unit 3685           

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685